DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 6/29/2020. 

Claim Analysis
3.	Summary of Claim 1:
A process improvement additive suitable for polymer processing, 

wherein the process improvement additive comprises 

a carrier polymer, 

a binding component and 

one or more fluoropolymers, 

characterised in that this process improvement additive further comprises one or more zeolites.

 
Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 10-11, 13, 15-16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devisme et al. (FR 3044672; US PG Pub 2018/0319963 A1 used as English Translation).
Regarding claim 1, Devisme et al. teach a processing aid for the production of an extruded product, wherein the processing aid composition comprises a fluoropolymer thereby reading on the one or more fluoropolymers, a polyolefin thereby reading on the carrier polymer, additives and fillers [0075], wherein the fillers comprise zeolite (claim 12), and wherein the composition further comprises an interfacial agent such as a polyether having ethylene oxide units [0058] thereby reading on the binding component as required by the instant claim.   
Regarding claims 10-11, Devisme et al. teach the fluoropolymers are selected from PVDF and tetrafluoroethylene (TFE) and ethylene thereby reading on the ETFE [0033] as required by the instant claim. 
Regarding claim 13, Devisme et al. teach the polyolefin is polyethylene [0002].
Regarding claim 15, Devisme et al. teach the method of mixing the master batches to the polymers prior to processing [0091].
Regarding claim 16, Devisme et al. teach the masterbatch (process improvement additive) is mixed at 5% with a polymer at 95% ([0091]) thereby corresponding to a ratio of 5:95 (corresponding to 1:19) thereby reading on the claimed range of between 1:10 and 1:150 as required by the instant claim.
Regarding claim 18, Devisme et al. teach polyethylene [0089].
Regarding claim 19, Devisme et al. teach extrusion [0091].
	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Devisme et al. (FR 3044672; US PG Pub 2018/0319963 A1 used as English Translation) in view of Thottupurathu (US PG Pub 2010/0086767 A1).
	Regarding claim 2, Devisme et al. teach the process improvement additive according to claim 1 as set forth above and incorporated herein by reference.
	Devisme et al. do not particularly teach the type of zeolite as required by the instant claim.
	Thottupurathu teaches polytetrafluoroethylene articles comprising a functional additive, wherein the layers are extruded, wherein the functional additive is zeolite, wherein the zeolite comprises analcime, brewsterite, chabazite, mazzite, heulandite, mordenite, natrolite, and stilbite (claims 1, 7 and 9). Thottupurathu offers the motivation of using the zeolite as a functional additive with the fluoropolymer in an extruded article, due to the zeolite’s ability to impart desired properties to the finished article, specifically increasing the surface area for the article and act as a filter medium [0016-0018]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the zeolites as disclosed by Thottupurathu in the process improvement additive of Devisme et al., thereby arriving at the claimed invention.

8.	Claims 3-9, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Devisme et al. (FR 3044672; US PG Pub 2018/0319963 A1 used as English Translation).
	Regarding claims 3-4, 7-9 and 14, Devisme et al. teach the process improvement additive according to claim 1 as set forth above and incorporated herein by reference. Devisme et al. teach fillers in an amount greater than 15% by weight. However, Devisme et al. teach fillers in addition to the zeolite 
	Devisme et al. do not particularly teach the amount of zeolite in the mixture of fillers as required by the instant claims. Regarding claims 7-8, Devisme et al. are silent regarding the amount of the antioxidants. Regarding claim 9, Devisme et al. are further silent on the ratio of zeolites to flouropolymers. Regarding claim 14, Devisme et al. do not particularly teach the amount of sodium carbonate.
	 The amounts of the zeolite, antioxidants and sodium carbonate filler will affect the resulting properties of the final article. Therefore, the amounts of zeolite, antioxidants and sodium carbonate filler can be optimized to reach the desired properties via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	Regarding claims 5-6, Devisme et al. teach the proportion by weight of fluoropolymer in the composition preferably being from 1% to 40% [0018].
Devisme et al. and the claims differ in that Devisme et al. do not teach the exact same range for the fluoropolymer as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the amount of fluoropolymer taught by Devisme et al. (1% to 40%) overlap the instantly claimed range (1 – 4% and 1 – 3.5 %) and therefore are 
Regarding claim 17, Devisme et al. do not particularly teach the ratio of process improvement additive to polymer as required by the instant claim.
Devisme et al. teach the processing aid makes it possible to reduce build-up at the die outlet during the extrustion of filler-comprising polyolefins [0027].  As such, the ratio of the processing aid masterbatch to the polymer will affect the resulting build up during processing. Therefore, the ratio of the processing aid to the polymer can be optimized to reach the desired minimal build up via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.


9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Devisme et al. (FR 3044672; US PG Pub 2018/0319963 A1 used as English Translation) in view of Kulkarni et al. (US PG Pub 2019/0256669).
Regarding claim 12, Devisme et al. teach the process improvement additive according to claim 1 as set forth above and incorporated herein by reference. Devisme et al. teach the antioxidants are chosen from phosphites [0052].
Devisme et al. are silent regarding the particular antioxidants required by the instant claim.
Kulkarni et al. teach a polyester masterbatch comprising fluoropolymers, zeolites (claim 14) and further comprising antioxidants, wherein the antioxidants are Irgafos 1076 (Octadecyl-3-(3,5-di-tert.butyl-4 -

	
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763